DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, recites “determine increase or decrease and an increase or decrease amount of the light range control code based on steering information; and the lamp for expanding or reducing a light irradiation range based on the light range control code” renders to be indefinite because what is increasing or decreasing ? it appears to be that claim limitation only describing the increase or decrease of the amount of the light range control code, its unclear what else is increasing or decreasing.
In regards to claim 2. recites “when it is determined to be nighttime based on the illuminance information.” There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 12, recites “when it is determined to be nighttime based on the illuminance information.” There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 19, recites “when it is determined that the vehicle is currently traveling on a 10curved road” There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al [US 2002/0036907 A1].
In regards to claim 1. Kobayashi discloses a device for controlling a lamp for a vehicle (Fig. 1 & Paragraph [0031]), the device comprising: a lamp controller (Fig. 1, 10 & Paragraph [0043]) configured to: an increase or decrease (Fig. 8, PWM & Paragraph [0016 & 0113]) amount of the light range control code (Fig. 8, PWM & Paragraph [0016 & 0113]) based on steering information (Paragraph [0048])
Kobayashi does not specify of Fig. 1 determine whether to change a light range control code based on at least one of image information, map information, or illuminance information of a front region of the vehicle; and determine increase or decrease and an increase or decrease amount of the light range control code based on steering information; and the lamp for expanding or reducing a light irradiation range based on the light range control code.
Kobayashi discloses in Fig. 8-9 determine (Fig. 8, 10) whether to change a light range control code (Fig. 8, PWM & Paragraph [0016 & 0113]) based on at least one of image information (Fig. 8, 84 and 86 & Paragraph [0099]), map information, or illuminance information of a front region of the vehicle (Fig. 8, 10 & Paragraph [0098]); and determine increase or decrease (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) and an increase or decrease (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) amount of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]); and the lamp (Fig. 8, 26 and 24 & Paragraph [0112]) for expanding or reducing a light irradiation range (Paragraph [0113]) based on the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi of Fig. 1 with determine whether to change a light range control code based on at least one of image information, map information, or illuminance information of a front region of the vehicle; and determine increase or decrease and an increase or decrease amount of the light range control code based on steering information; and the lamp for expanding or reducing a light irradiation range based on the light range control code for purpose of preventing the driver from being given a feeling of wrongness by uselessly switching the beam control to the intersection-control mode when the vehicle is expected to be running in accordance with the road configuration as Kobayashi (Paragraph [0028]).
In regards to claim 3. Kobayashi discloses the device of claim 1, wherein the lamp controller (Fig. 1, 10 & Paragraph [0043]) is configured to: determine the increase or the decrease (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) based on a steering direction (Paragraph [0048]) included in the steering information (Paragraph [0048]); or determine the amount of the increase or the decrease of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113])  based on a magnitude of a steering angle (Paragraph [0048]) included in the steering information (Paragraph [0049-52 & 0066]).

In regards to claim 4. Kobayashi discloses the device of claim 3, wherein the lamp controller (Fig. 1, 10 & Paragraph [0043]) is configured to: increase a code value (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the steering direction is a left direction (Paragraph [0049-52 & 0066]), and decrease the code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the steering direction is a right direction (Paragraph [0049-52 & 0066]); or increase an amount of increase or decrease of the code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the magnitude of the steering angle increases (Paragraph [0049-52 & 0066]), and decrease the amount of the increase or the decrease of the code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the magnitude of the steering angle decreases (Paragraph [0049-52 & 0066]).
In regards to claim 5. Kobayashi discloses the device of claim 3, wherein the lamp controller (Fig. 1, 10 & Paragraph [0043]) is configured to increase or decrease a code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) by a determined amount of increase or decrease of the code value (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the amount of the increase or the decrease of the code value (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) of the light range control code is determined (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]).
In regards to claim 11. Kobayashi discloses a device for controlling a lamp for a vehicle (Fig. 1 & Paragraph [0031]), the device comprising: a lamp controller (Fig. 1, 10 & Paragraph [0043]) 
Kobayashi does not specify on Fig. 1 a lamp controller configured to: determine whether to change a light range control code based on at least one of image information, map information, or illuminance information of a front region of the vehicle; and determine increase or decrease and an increase or decrease amount of the light range control code based on at least one of the image information or the map information; and the lamp for expanding or reducing a light irradiation range based on the light range control code.
Kobayashi discloses a lamp controller (Fig. 8, 10) configured to: determine whether to change a light range control code (Fig. 8, PWM & Paragraph [0016 & 0113]) based on at least one of image information (Fig. 8, 84 and 86 & Paragraph [0099]), map information, or illuminance information of a front region of the vehicle (Fig. 8, 10 & Paragraph [0098]); and determine increase or decrease (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) and an increase or decrease (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) amount of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) based on at least one of the image information (Fig. 8, 84 and 86 & Paragraph [0099]) or the map information; and the lamp (Fig. 8, 26 and 24 & Paragraph [0112]) for expanding or reducing a light irradiation range (Paragraph [0113]) based on the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi of Fig. 1 with a lamp controller configured to: determine whether to change a light range control code based on at least one of image information, map information, or illuminance information of a front region of the vehicle; and determine increase or decrease and an increase or decrease amount of the light range control code based on at least one of the image information or the map information; and the lamp for expanding or reducing a light irradiation range based on the light range control code. for purpose of preventing the driver from being given a feeling of wrongness by uselessly switching the beam control to the intersection-control mode when the vehicle is expected to be running in accordance with the road configuration as Kobayashi (Paragraph [0028]).
In regards to claim 13. Kobayashi discloses the device of claim 11, wherein the lamp controller (Fig. 1, 10 & Paragraph [0043]) is configured to: determine the increase or the decrease of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113])  based on a line direction included in the at least one of the image information (Fig. 8, 84 and 86 & Paragraph [0099]) or the map information; and determine the amount of the increase or the decrease of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) based on a magnitude of a line curvature based on the at least one of the image information (Fig. 8, 84 and 86 & Paragraph [0099])  or the map information.
In regards to claim 14. Kobayashi discloses the device of claim 13, wherein the lamp controller (Fig. 1, 10 & Paragraph [0043]) is configured to: increase a code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the line direction is a left direction (Paragraph [0049-52 & 0066]), and decrease the code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the line direction is a right direction (Paragraph [0049-52 & 0066]); or increase an amount of increase or decrease of the code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) when the magnitude of the line curvature (Paragraph [0023-24]) increases (Paragraph [0049-52 & 0066]), and decrease the amount of the increase or the decrease of the code value (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) of the light range control code when the magnitude of the line curvature decreases (Paragraph [0049-52 & 0066]).
In regards to claim 15. Kobayashi discloses the device of claim 13, wherein the lamp controller (Fig. 1, 10 & Paragraph [0043]) is configured to increase or decrease a code value of the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) by a determined amount of increase or decrease of the code value (Fig. 8, PWM and 30 & Paragraph [0016 & 0113])  when the amount of the increase or the decrease of the code value of the light range control code is determined (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al [US 2002/0036907 A1] in view of Mimura et al [US 2020/0269748 A1] [Note Priority Data: 02/06/2019]
In regards to claim 2. Kobayashi discloses the device of claim 1, wherein the lamp controller is configured to generate the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) based on the steering information (Paragraph [0048]) when a traveling road is determined to be a curved road (Paragraph [0023-24])
Kobayashi does not specify a curved road with a median strip installed based on at least one of the image information or the map information, and when it is determined to be nighttime based on the illuminance information.
Mimura discloses a curved road (Paragraph [0050]) with a median strip installed (Paragraph [0064]) based on at least one of the image information (Paragraph [0042]) or the map information, and when it is determined to be nighttime (Paragraph [0041]) based on the illuminance information (Paragraph [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with a curved road with a median strip installed based on at least one of the image information or the map information, and when it is determined to be nighttime based on the illuminance information for purpose of determines that the person recognized by the first recognizer is the pre-determined user and the second recognizer recognizes an object disturbing stopping of the vehicle at the position of the person as disclosed by Mimura (Paragraph [0011]).
In regards to claim 12. Kobayashi discloses the device of claim 11, wherein the lamp controller (Fig. 1, 10 & Paragraph [0043]) is configured to generate the light range control code (Fig. 8, PWM and 30 & Paragraph [0016 & 0113]) based on the at least one of the image information (Fig. 8, 84 and 86 & Paragraph [0099]) or the map information when a traveling road is determined to be a curved (Paragraph [0023-24])
Kobayashi does not specify a curved road with a median strip installed based on the at least one of the image information or the map information, and when it is determined to be nighttime based on the illuminance information.
Mimura discloses a curved road (Paragraph [0050] with a median strip installed (Paragraph [0064]) based on the at least one of the image information (Paragraph [0042]) or the map information, and when it is determined to be nighttime (Paragraph [0041]) based on the illuminance information (Paragraph [0115])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with a curved road with a median strip installed based on at least one of the image information or the map information, and when it is determined to be nighttime based on the illuminance information for purpose of determines that the person recognized by the first recognizer is the pre-determined user and the second recognizer recognizes an object disturbing stopping of the vehicle at the position of the person as disclosed by Mimura (Paragraph [0011]).
Allowable Subject Matter
Claim 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
“wherein the lamp controller includes: a direction sensing device configured to generate a direction sensing signal based on the steering direction; a magnitude sensing device configured to generate a magnitude code based on the steering angle; a recognition device configured to generate a code generating signal based on the at least one of the image information, the map information, or the illuminance information; and a code generating device configured to generate the light range control code based on at least one of the code generating signal, the direction sensing signal, or the magnitude code.” as recited in claim 6
“ wherein the lamp controller includes: a line sensing device configured to generate a direction sensing signal based on the line direction; a curvature sensing device configured to: estimate the line curvature based on the at least one of the image information or the map information; and generate a magnitude code based on a value of the estimated line curvature; a recognition device configured to generate a code generating signal based on the at least one of the image information, the map information, or the illuminance information; and a code generating device configured to generate the light range control code based on at least one of the code generating signal, the direction sensing signal, or the magnitude code.” as recited in claim 16.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844